        Case 1:18-md-02865-LAK Document 447
                                        446 Filed 08/27/20
                                                  08/26/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re
                                                                    Consolidated Multidistrict Action
CUSTOMS AND TAX ADMINISTRATION OF THE
KINGDOM OF DENMARK (SKAT) TAX REFUND                                Docket No. 1:18-md-02865-LAK
SCHEME LITIGATION

                                                                    This document relates to:
SKATTEFORVALTNINGEN,                                                1:19-cv-10713-LAK

                      Plaintiff,
               v.

JOHN VAN MERKENSTEIJN, RICHARD
MARKOWITZ, BERNINA PENSION PLAN TRUST,
RJM CAPITAL PENSION PLAN TRUST, 2321
CAPITAL PENSION PLAN, BOWLINE
MANAGEMENT PENSION PLAN, CALIFORNIA
CATALOG COMPANY PENSION PLAN, CLOVE
PENSION PLAN, DAVIN INVESTMENTS PENSION
PLAN, DELVIAN LLC PENSION PLAN, DFL
INVESTMENTS PENSION PLAN, LAEGELER
ASSET MANAGEMENT PENSION PLAN, LION
ADVISORY INC. PENSION PLAN, MILL RIVER
CAPITAL MANAGEMENT PENSION PLAN, NEXT
LEVEL PENSION PLAN, RAJAN INVESTMENTS
LLC PENSION PLAN, SPIRIT ON THE WATER
PENSION PLAN, and TRADEN INVESTMENTS
PENSION PLAN,

                      Defendants.


                    STIPULATION AND [PROPOSED] ORDER
            EXTENDING TIME TO ANSWER THE AMENDED COMPLAINT

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the parties, that the current August 28, 2020 deadline for defendants 2321 Capital

Pension Plan, Bowline Management Pension Plan, Clove Pension Plan, Davin Investments

Pension Plan, Delvian LLC Pension Plan, DFL Investments Pension Plan, Laegeler Asset
         Case 1:18-md-02865-LAK Document 447
                                         446 Filed 08/27/20
                                                   08/26/20 Page 2 of 3




Management Pension Plan, Lion Advisory Inc. Pension Plan, Mill River Capital Management

Pension Plan, Next Level Pension Plan, Rajan Investments LLC Pension Plan, Spirit on the

Water Pension Plan, and Traden Investments Pension Plan (together, the “Defendants”) to answer

the Amended Complaint in this action is hereby extended thirty (30) days up to and including

September 28, 2020.

        No provision of this Stipulation and Order shall be construed as a waiver of, and the

Defendants expressly reserve, any and all defenses.

        This is the Defendants’ fourth request for an extension of time to answer or otherwise

respond to the Complaint. The Court granted the Defendants’ previous requests.

Dated: New York, New York
       August 26, 2020


 MORVILLO ABRAMOWITZ GRAND                       HUGHES HUBBARD & REED LLP
 IASON & ANELLO P.C.

 By:    /s/ Edward M. Spiro                      By: /s/ Marc A. Weinstein
       Edward M. Spiro                              (e-signed with consent)
                                                    Marc A. Weinstein

 565 Fifth Avenue                                    One Battery Park Plaza
 New York, New York 10017                            New York, New York 10004-1482
 Telephone: (212) 856-9600                           Telephone: (212) 837-6000
 Fax: (212) 856-9494                                 Fax: (212) 422-4726
 espiro@maglaw.com                                   marc.weinstein@hugheshubbard.com

 Counsel for Defendants Clove Pension Plan,      Counsel for Skatteforvaltningen (Customs and
 Delvian LLC Pension Plan, Mill River            Tax Administration of the Kingdom of
 Capital Management Pension Plan, and            Denmark)
 Traden Investments Pension Plan




                                                 2
       Case 1:18-md-02865-LAK Document 447
                                       446 Filed 08/27/20
                                                 08/26/20 Page 3 of 3




LANKLER SIFFERT & WOHL LLP                    AKIN, GUMP, STRAUSS, HAUER & FELD
                                              LLP

By: /s/ Gabrielle S. Friedman                 By: /s/ Robert H. Pees
   (e-signed with consent)                       (e-signed with consent)
   Gabrielle S. Friedman                          Robert H. Pees

 500 Fifth Avenue                             One Bryant Park
 New York, New York 10110                     Bank of America Tower
 Telephone: (212) 921-8399                    New York, New York 10036
 gfriedman@lswlaw.com                         Telephone: (212) 872-1072
                                              rpees@akingump.com

Authorized only to sign this stipulation on   Counsel for Defendants 2321 Capital Pension
behalf of Defendants Davin Investments        Plan, Bowline Management Pension Plan,
Pension Plan, DFL Investments Pension         and Lion Advisory Inc. Pension Plan
Plan, Laegeler Asset Management Pension
Plan, Next Level Pension Plan, Rajan
Investments LLC Pension Plan, and Spirit on
the Water Pension Plan



SO ORDERED:

    /s/ Lewis A. Kaplan
       Lewis A. Kaplan
    United States District Judge

  Dated: August 27, 2020




                                              3
